DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Dai et al. (US 11,164,066)(hereafter Dai).
 	Regarding claim 1, Dai discloses a method comprising: providing a computer system, the computer system including at least a processor and a memory, the memory comprising at least an operating system; executing a process in the memory (col. 9 lines 19-47), the process comprising:
 providing a recurrent circuit model (see, Fig. 1, the main RNN, 101 with the first recurrent and second recurrent layer, see, Fig. 2A, col. 3 lines 9-20, FIG. 2A will now be described with reference to time step t. At time step t, the traditional RNN layer receives a layer input for the time step, i.e., x.sub.t, and a hidden state for the traditional RNN layer that can be the updated hidden state for a previous time step, i.e., h.sub.t-1. The traditional RNN layer evaluates x.sub.t in accordance with a weight matrix Wx, evaluates h.sub.t-1 in accordance with a weight matrix Wh, and applies a bias vector b to generate an activation vector. The traditional RNN layer uses the activation vector to generate an updated hidden state vector for the time step, i.e., ht. The values of weight matrices and bias vectors are determined for each time step using the hyper RNN. and col. 4 lines 42-55); and 
converting the recurrent circuit model into a recurrent neural network that can be fit with gradient descent (Fig. 1, col. 4 lines 20-30 discloses the RNN system 101 can be trained using conventional methods used for training RNN systems, such as a gradient descent algorithm with backpropagation through time steps that is appropriately adjusted to accommodate vanishing gradient problems. In some implementations, the RNN system 101 may be trained end-to-end, while in other implementations different sets of components of the RNN system 101 will be trained separately from other sets. In particular, during a particular iteration of the training technique, both the main and hyper RNN parameters are updated simultaneously using traditional back propagation, col 4 lines 42-55 discloses FIG. 2A will now be described with reference to time step t. At time step t, the traditional RNN layer receives a layer input for the time step, i.e., x.sub.t, and a hidden state for the traditional RNN layer that can be the updated hidden state for a previous time step, i.e., h.sub.t-1. The traditional RNN layer evaluates x.sub.t in accordance with a weight matrix Wx, evaluates h.sub.t-1 in accordance with a weight matrix Wh, and applies a bias vector b to generate an activation vector. The traditional RNN layer uses the activation vector to generate an updated hidden state vector for the time step, i.e., ht. The values of weight matrices and bias vectors are determined for each time step using the hyper RNN).

 	Regarding claim 2, Dai further discloses the method wherein converting comprises: applying a first stage; and applying a second stage (see, Fig. 1, 2A, the network input, 112 to first recurrent layer, 111 to updated hidden state to parameter subsystem, 151 to the second recurrent layer, 121 to generate the network output or different time instances weight updates also interpreted as multiple stages, col. 4 lines 42-55, FIG. 2A will now be described with reference to time step t. At time step t, the traditional RNN layer receives a layer input for the time step, i.e., x.sub.t, and a hidden state for the traditional RNN layer that can be the updated hidden state for a previous time step, i.e., h.sub.t-1. The traditional RNN layer evaluates x.sub.t in accordance with a weight matrix W.sub.x, evaluates h.sub.t-1 in accordance with a weight matrix W.sub.h, and applies a bias vector b to generate an activation vector. The traditional RNN layer uses the activation vector to generate an updated hidden state vector for the time step, i.e., h.sub.t. The values of weight matrices and bias vectors are determined for each time step using the hyper RNN).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 10431210) discloses Implementing A Whole Sentence Recurrent Neural Network Language Model for Natural Language Processing

Dasgupta et al. (US 2018/0268285) discloses Neural network Cooperation.

Ouyang et al. (US 11270185) discloses Methods, Systems, And Computer Program Product for Generating A Personalized Flow for A Software Delivery Model

Kotara et al. (US 11144813) discloses Recurrent Neural Networks to Predict User Requests.

Li et al. (US 11093819) discloses Classifying Objects Using Recurrent Neural Network and Classifier Neural Network Subsystems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/13/2022